IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,099-03


                        EX PARTE DAVID ALAN DANIEL, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. C-396-010968-1355862-C IN THE 396th DISTRICT COURT
                           FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

racing on a highway causing serious bodily injury and a second count of racing on a highway causing

bodily injury. He was sentenced to two years’ imprisonment on count one and ten years’ community

supervision on count two. The Court of Appeals affirmed the conviction. Daniel v. State, 478
S.W.3d 773 (Tex. App.—Fort Worth 2015).

        Applicant alleges the State knowingly presented false testimony, his trial counsel rendered

ineffective assistance, his appellate counsel rendered ineffective assistance, and the State suppressed
                                                                                                    2

favorable evidence in this case. The trial court, based upon the record, recommends relief be denied.

We agree as to count one of the conviction and deny relief. As these claims pertain to count two,

this Court does not have jurisdiction because Applicant received community supervision. Therefore,

Applicant does not have a final felony conviction for purposes of Article 11.07, and the application

as it pertains to count two is dismissed.

Filed: March 22, 2017
Do not publish